Case 21-10293-SLM   Doc 12    Filed 01/28/21 Entered 01/28/21 15:14:12   Desc Main
                             Document      Page 1 of 5



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 FEIN, SUCH, KAHN & SHEPARD, P.C.
 Counsellors at Law
 7 Century Drive - Suite 201
 Parsippany, New Jersey 07054
 (973) 538-9300
 Attorneys for Secured Creditor
 JPMORGAN CHASE BANK, NATIONAL
 ASSOCIATION
 JILL A. MANZO, ESQ.
 ZCH5584
 bankruptcy@fskslaw.com
 In Re:                                            Case No.:    21-10293 SLM

 ISAAC STOBEZKI and SHARON BETH                    Adv. No.:
 STOBEZKI
                                                   Chapter:     13
  Debtor(s).
                                                   Hearing Date: February 24, 2021

                                                   Judge: Honorable Stacey L. Meisel

                                                   OBJECTION OF JPMORGAN CHASE BANK,
                                                   NATIONAL ASSOCIATION TO
                                                   CONFIRMATION OF DEBTOR'S PLAN


      I, JILL A. MANZO, ESQ. , do hereby certify as follows:

      1.   I am an attorney at law of the State of New Jersey

associated with the law firm of FEIN, SUCH, KAHN & SHEPARD, PC,

attorneys for JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, (“Secured

Creditor” herein), and I am fully familiar with the facts and

circumstances of the within matter.

      2.   Secured Creditor objects to confirmation of Debtors’ plan

for the reasons which follow:

            (a)     Secured Creditor holds a mortgage on Debtors’

residence which is located at 136 VAN BUREN AVE, TEANECK NJ 07666.
Case 21-10293-SLM    Doc 12    Filed 01/28/21 Entered 01/28/21 15:14:12   Desc Main
                              Document      Page 2 of 5


As of the date of the bankruptcy filing, Debtors were in default on

the terms of the Note and Mortgage.            Total arrears due to Secured

Creditor through the plan are approximately $3,748.48.                     Secured

Creditor intends to fill a Proof of Claim with the Court.

              (b) Part 4(a) of the Debtors’ proposed Plan provides for

payment of arrears of $0.00 to the Secured Creditor.                      Debtors’

proposed plan is insufficient in that it understates the amount of

Secured Creditor's arrears that are required to be cured through

the Plan.       Absent a modification by the Debtors to include the

correct amount of arrears, this plan can not be confirmed.

              (c)   Furthermore, Secured Creditor objects to Debtors’

confirmation in that if the Debtors are post-petition delinquent at

confirmation and Debtors’ case is dismissed then any excess funds

that the Chapter 13 Trustee is holding should be released to the

Secured Creditor.      Absent the release of such excess funds in the

possession of the Trustee, Secured Creditor is substantially harmed

as the Debtors have enjoyed the benefit of the automatic stay to

the detriment of Secured Creditor.             Absent such language in the

Order of Confirmation, confirmation of Debtors’ plan must be

denied.

        3.   For the reasons stated above, and for any others that the

Court deems fit to adopt, Secured Creditor respectfully objects to

Debtors’ plan and confirmation thereof.

        I hereby certify that the foregoing statements made by me are

true.     I am aware that if any of the foregoing statements made by
Case 21-10293-SLM   Doc 12    Filed 01/28/21 Entered 01/28/21 15:14:12   Desc Main
                             Document      Page 3 of 5


me are wilfully false, I am subject to punishment.


                                     FEIN, SUCH, KAHN & SHEPARD, PC.
                                     Attorneys for JPMORGAN CHASE BANK,
                                     NATIONAL ASSOCIATION



                                     By:/S/JILL A. MANZO, ESQ.
DATED: January 26, 2021

cc:   MOSHIE SOLOMON, ESQ. - DEBTOR(S)' ATTORNEY
      MARIE-ANN GREENBERG, ESQ. - TRUSTEE
Case 21-10293-SLM       Doc 12
                         Filed 01/28/21 Entered 01/28/21 15:14:12        Desc Main
                        Document      Page 4 of 5
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)


 FEIN, SUCH, KAHN & SHEPARD, P.C.
 Counsellors at Law
 7 Century Drive - Suite 201
 Parsippany, New Jersey 07054
 (973) 538-9300
 Attorneys for Secured Creditor
 JPMORGAN CHASE BANK, NATIONAL
 ASSOCIATION
 JILL A. MANZO, ESQ.
 ZCH5584
 bankruptcy@fskslaw.com
 In Re:                                            Case No.:   21-10293 SLM

 ISAAC STOBEZKI and SHARON BETH                    Chapter: 13
 STOBEZKI
                                                   Adv. No.:
  Debtor(s).
                                                   Hearing Date:   N/A

                                                   Judge: Honorable Stacey L. Meisel



                                  CERTIFICATION OF SERVICE


1.     I, Ruth Essington:

       9 represent the __________________ in this matter.

       : am the secretary/paralegal for FEIN, SUCH, KAHN & SHEPARD, P.C.,

       who represents the Secured Creditor, JPMORGAN CHASE BANK, NATIONAL

       ASSOCIATION in this matter.

       9 am the ____________________ in the above case and am

       representing myself.

2.     On January 28, 2021, This office caused to be mailed a copy of the

       following pleadings and/or documents to the parties listed in the

       chart below:

       a.     Objection to Confirmation
    Case 21-10293-SLM   Doc 12    Filed 01/28/21 Entered 01/28/21 15:14:12   Desc Main
                                 Document      Page 5 of 5
      Name and Address            Relationship                   Mode of Service
       of Party Served            of
                                  Party to the
                                  Case
MOSHIE SOLOMON                    Debtor(s)'       9   Hand-delivered
LAW OFFICES OF MOSHIE             Attorney         :   Regular mail
SOLOMON, P.C.
                                                   9   Certified mail/RR
ONE UNIVERSITY PLAZA
                                                   :   Other: Notice of Electronic Filing
SUITE 412
                                                       (D.N.J. LBR 5005-1)
HACKENSACK, NJ 07601
MARIE-ANN GREENBERG               Trustee in       9   Hand-delivered
CHAPTER 13 STANDING TRUSTEE       Bankruptcy       9   Regular mail
30 TWO BRIDGES ROAD
                                                   9   Certified mail/RR
SUITE 330
FAIRFIELD, NJ 07004                                :   Other: Notice of Electronic Filing
                                                       (D.N.J. LBR 5005-1)

U.S. TRUSTEE                      U.S. TRUSTEE     9   Hand-delivered
US DEPT OF JUSTICE                                 :   Regular mail
OFFICE OF THE US TRUSTEE
                                                   9   Certified mail/RR
ONE NEWARK CENTER, SUITE
2100                                               :   Other: Notice of Electronic Filing
NEWARK, NJ 07102                                       (D.N.J. LBR 5005-1)

ISAAC STOBEZKI and SHARON         Debtor(s)        9   Hand-delivered
BETH STOBEZKI                                      :   Regular mail
136 VAN BUREN AVENUE
                                                   9   Certified mail/RR
TEANECK, NJ 07666
                                                   9   Other: Notice of Electronic Filing
                                                       (D.N.J. LBR 5005-1)



    3.    I hereby certify under penalty of perjury that the above documents

          were sent using the mode of service indicated.



    Dated: 01/28/21                                         /s/Ruth Essington

                                                            Paralegal
